DETAILED ACTION
This office action is in response to applicant’s amendments filed on 10/21/2021.
Currently claims 1, 6-11 and 16-22 are pending in the application.
EXAMINER’S AMENDMENT
Rejoinder
Independent claims 1, 11 and 22 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 03/18/2021, is hereby withdrawn and claims 6 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6 and 16 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amendments
Authorization for this examiner’s amendment was given in interviews with attorney of record Judson Champlin on 11/22/2021 and 11/23/2021.
The application has been amended as follows: (amendments are underlined)
22. (Currently Amended) A display apparatus comprising: a display substrate assembly wherein the display substrate assembly comprises: a base substrate; -8- a light-shielding layer on the base substrate, the light-shielding layer having a plurality of light-shielding elements; and a plurality of polysilicon layers respectively on sides of the plurality of light-shielding elements away from the base substrate; wherein the plurality of light-shielding elements have different sizes such that energy lights reflected and/or refracted through the plurality of light-shielding 
wherein the plurality of light-shielding elements comprise a first light-shielding element and -5- a second light-shielding element, and the plurality of polysilicon layers comprise a first polysilicon layer on the first light-shielding element and a second polysilicon layer on the second light-shielding element; and size of the first light-shielding element is different from size of the second light-shielding element, and crystal form of the first polysilicon layer is different from crystal form of the second polysilicon layer, wherein the plurality of light-shielding elements further comprise a third light-shielding element, and the plurality of polysilicon layers further comprise a third polysilicon layer on the third light-shielding element; and size of the third light-shielding element is different from the size of the first light-shielding element, and crystal form of the third polysilicon layer is different from the crystal form of the first polysilicon layer, wherein the size of the first light-shielding element is equal to or less than 5 microns, and the size of the second light-shielding element and the size of the third light-shielding element are greater than 5 microns; and the crystal form of the first polysilicon layer is a hexagonal crystal form, and the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are tetragonal crystal forms.

Allowable Subject Matter
In light of applicant’s amendments filed on 10/21/2021 and subsequent authorization for examiner’s amendments on 11/22/2021 and 11/23/2021,
Claims 1, 6-11 and 16-22 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Chinese Patent # CN 107256869 A to Zhang teaches, a display substrate assembly comprising: 
a base substrate (11; Fig. 3; page 4; i.e. substrate); 
a light-shielding layer (plurality of layer 12; Fig. 3; page 4; i.e. light-shield layer) on the base substrate (11), the light-shielding layer (plurality of layer 12) having a plurality of light-shielding elements (12, left and right) (Fig. 3; page 4); and 
a plurality of polysilicon layers (plurality of layer 15, left and right; Fig. 3; page 4; polysilicon layer 15 is formed by laser irradiation to the amorphous silicon layer 15 ', then it is annealed to make it recrystallized amorphous silicon which gives rise to polysilicon layer 15) respectively on sides (top side) of the plurality of light-shielding elements (12, left and right) away from the base substrate (11) (Fig. 3; page 4); 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale

Zhang further teaches, wherein the plurality of light-shielding elements (12, left and right) have same sizes (Fig. 3; page 4). What it means for the display substrate of Zhang is, according to their characteristics, the energy lights which would be reflected and/or refracted through the plurality of light-shielding elements (12, left and right) of same sizes and would generate same thermal energy distributions on the plurality of polysilicon layers (15), causing the plurality of polysilicon layers (15) to have same crystal forms (as per the characteristics of different layers of the device).  
Furthermore, US PGPub # US 2019/0006429 A1 to Ota teaches, wherein the plurality of light-shielding elements (BM; Fig. 15; [0097]; i.e. black matrix as light-shielding element) have different sizes (Figures 15 and 16; [0097] – [0098]). 
Note: Ota teaches in para. [0097] with respect to Fig. 15 that the black matrix BM provided between the pixel PxR and the pixel PxG and the black matrix BM provided between the pixel PxR and the pixel PxB function as a light shielding portion for shielding the red light included in the white light emitted from the light emitting region HR. 
With the teaching of Ota regarding different sizes of the plurality of light-shielding elements, the combination of Zhang and Ota teaches that the light energy reflected and/or refracted through the plurality of light-shielding elements of different sizes (teaching from Ota) would generate different thermal energy distributions on the plurality of polysilicon layers (15, left and right, according to the characteristics of light energy passing through the light-shielding layers over to the adjacent polysilicon layers following the law of Physics) corresponding to the plurality of light-shielding elements (12, left and right) (teaching from Zhang), 
Furthermore, US PGPub # US 2005/0227459 A1 to Takahashi teaches, different thermal energy distributions causing the plurality of polysilicon layers to have different crystal forms ([0086]).
Note: Takahashi teaches in para. [0086] that depending on the film formation temperature, the crystal structure of the formed polysilicon film differs. Thus it can be deduced from this teaching 
Furthermore, the combination of Zhang, Ota and Takahashi teaches, wherein the plurality of light-shielding elements (12, left and right) comprise a first light-shielding element (12, left) and a second light-shielding element (12, right) (Fig. 3; page 4; Zhang Reference), and 
the plurality of polysilicon layers (15, left and right) comprise a first polysilicon layer (15, left) on the first light-shielding element (12, left) and a second polysilicon layer (15, right) on the second light- shielding element (12, right) (Fig. 3; page 4; Zhang Reference); and 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale

size of the first light-shielding element is different from size of the second light-shielding element (Figures 15 and 16; [0097] – [0098]; Ota Reference), and 
crystal form of the first polysilicon layer is different from crystal form of the second polysilicon layer ([0086]; Takahashi Reference).
Furthermore, with the teaching of Zhang regarding first and second light-shielding elements and first and second polysilicon layers, and the fact In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, with the teaching of Ota regarding different sizes of the second light-shielding element and the first light-shielding -4- element, having the size of the third light-shielding element different than the first light-shielding -4-element is obvious following the same reasoning as stated above.
Furthermore, with the teaching of Takahashi regarding crystal form of the second polysilicon layer and the first polysilicon layer, having crystal form of the third polysilicon layer different from the crystal form of the first polysilicon layer is also obvious following the same reasoning as stated above.
Thus, it can be concurred that the combination of Zhang, Ota and Takahashi teaches the limitations.
However, neither Zhang nor any cited prior art, appear to explicitly disclose, in context, wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 

the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are both tetragonal crystal form.
Specifically, the aforementioned ‘wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 
the crystal form of the first polysilicon layer is a hexagonal crystal form, and 
the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are both tetragonal crystal form,’ is material to the inventive concept of the application at hand to achieve an Active Matrix Organic Light Emitting Diode (AMOLED) display apparatus with high picture quality, low power consumption, wide viewing angle, ultra-lightness, ultra-thinness, and short response time, making it the optimal choice for future display technology.


Amended independent claim 11 is allowable because the closest prior art Chinese Patent # CN 107256869 A to Zhang teaches, a method of manufacturing a display substrate assembly, the method comprising: 
providing a base substrate (11; Fig. 3; page 4; i.e. substrate); 
forming a light-shielding layer (plurality of layer 12; Fig. 3; page 4; i.e. light-shield layer) on the base substrate (11), the light-shielding layer (plurality of layer 12) having a plurality of light-shielding elements (12, left and right) (Fig. 3; page 4); and 
forming a plurality of polysilicon layers (plurality of layer 15, left and right; Fig. 3; page 4; polysilicon layer 15 is formed by laser irradiation to the amorphous silicon layer 15 ', then it is annealed to make it recrystallized amorphous silicon which gives rise to polysilicon layer 15) respectively on sides (top side) of the plurality of light-shielding elements (12, left and right) away from the base substrate (11) (Fig. 3; page 4); 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale

Zhang further teaches, wherein the plurality of light-shielding elements (12, left and right) have same sizes (Fig. 3; page 4). What it means for the display 
Furthermore, US PGPub # US 2019/0006429 A1 to Ota teaches, wherein the plurality of light-shielding elements (BM; Fig. 15; [0097]; i.e. black matrix as light-shielding element) have different sizes (Figures 15 and 16; [0097] – [0098]). 
Note: Ota teaches in para. [0097] with respect to Fig. 15 that the black matrix BM provided between the pixel PxR and the pixel PxG and the black matrix BM provided between the pixel PxR and the pixel PxB function as a light shielding portion for shielding the red light included in the white light emitted from the light emitting region HR. Ota also teaches in para. [0016] that the electro-optical device includes a first pixel, a second pixel, a third pixel, a first light shielding portion provided between the first pixel and the second pixel, and a second light shielding portion provided between the second pixel and the third pixel, and the width of the first light shielding portion and the width of the second light shielding portion are different.
the combination of Zhang and Ota teaches that the light energy reflected and/or refracted through the plurality of light-shielding elements of different sizes (teaching from Ota) would generate different thermal energy distributions on the plurality of polysilicon layers (15, left and right, according to the characteristics of light energy passing through the light-shielding layers over to the adjacent polysilicon layers following the law of Physics) corresponding to the plurality of light-shielding elements (12, left and right) (teaching from Zhang), 
Furthermore, US PGPub # US 2005/0227459 A1 to Takahashi teaches, different thermal energy distributions causing the plurality of polysilicon layers to have different crystal forms ([0086]).
Note: Takahashi teaches in para. [0086] that depending on the film formation temperature, the crystal structure of a formed polysilicon film differs. Thus it can be deduced from this teaching that different thermal energy distributions would cause the plurality of polysilicon layers to have different crystal forms.
Furthermore, the combination of Zhang, Ota and Takahashi teaches, wherein the plurality of light-shielding elements (12, left and right) comprise a first light-shielding element (12, left) and a second light-shielding element (12, right) (Fig. 3; page 4; Zhang Reference), and 
the plurality of polysilicon layers (15, left and right) comprise a first polysilicon layer (15, left) on the first light-shielding element (12, left) and a 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale

size of the first light-shielding element is different from size of the second light-shielding element (Figures 15 and 16; [0097] – [0098]; Ota Reference), and 
crystal form of the first polysilicon layer is different from crystal form of the second polysilicon layer ([0086]; Takahashi Reference).  
Furthermore, with the teaching of Zhang regarding first and second light-shielding elements and first and second polysilicon layers, and the fact that the inventors not mentioning about any new or unexpected results with third light-shielding element and third polysilicon layer, there is no patentable significance of having the third light-shielding element and the third polysilicon layer. See MPEP 2144.04 (VI) (B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, with the teaching of Ota regarding different sizes of the second light-shielding element and the first light-shielding -4- element, having the size of the third light-shielding element different than the 
Furthermore, with the teaching of Takahashi regarding crystal form of the second polysilicon layer and the first polysilicon layer, having crystal form of the third polysilicon layer different from the crystal form of the first polysilicon layer is also obvious following the same reasoning as stated above.
Thus, it can be concurred that the combination of Zhang, Ota and Takahashi teaches the limitations.
However, neither Zhang nor any cited prior art, appear to explicitly disclose, in context, wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 
the crystal form of the first polysilicon layer is a hexagonal crystal form, and 
the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are both tetragonal crystal form.
Specifically, the aforementioned ‘wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 
the crystal form of the first polysilicon layer is a hexagonal crystal form, and 
the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are tetragonal crystal form,’ is material to the inventive concept of the application at hand to achieve an Active Matrix Organic Light Emitting Diode (AMOLED) display apparatus with high picture quality, low power consumption, wide viewing angle, ultra-lightness, ultra-thinness, and short response time, making it the optimal choice for future display technology.

Amended independent claim 22 is allowable because the closest prior art Chinese Patent # CN 107256869 A to Zhang teaches, a display apparatus comprising: a display substrate assembly, wherein the display substrate assembly comprises: 
a base substrate (11; Fig. 3; page 4; i.e. substrate); 
a light-shielding layer (plurality of layer 12; Fig. 3; page 4; i.e. light-shield layer) on the base substrate (11), the light-shielding layer (plurality of layer 12) having a plurality of light-shielding elements (12, left and right) (Fig. 3; page 4); and 
a plurality of polysilicon layers (plurality of layer 15, left and right; Fig. 3; page 4; polysilicon layer 15 is formed by laser irradiation to the 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale

Zhang further teaches, wherein the plurality of light-shielding elements (12, left and right) have same sizes (Fig. 3; page 4). What it means for the display substrate of Zhang is, according to their characteristics, the energy lights which would be reflected and/or refracted through the plurality of light-shielding elements (12, left and right) of same sizes and would generate same thermal energy distributions on the plurality of polysilicon layers (15), causing the plurality of polysilicon layers (15) to have same crystal forms (as per the characteristics of different layers of the device).  
Furthermore, US PGPub # US 2019/0006429 A1 to Ota teaches, wherein the plurality of light-shielding elements (BM; Fig. 15; [0097]; i.e. black matrix as light-shielding element) have different sizes (Figures 15 and 16; [0097] – [0098]). 
Note: Ota teaches in para. [0097] with respect to Fig. 15 that the black matrix BM provided between the pixel PxR and the pixel PxG and the black matrix BM provided between the pixel PxR and the pixel PxB function as a light shielding portion for shielding the red light included in the white light emitted from the light emitting region HR. Ota also teaches in para. [0016] that the electro-optical device includes a first pixel, a second pixel, a third pixel, a first light shielding portion provided between the first pixel and the second pixel, and a second light shielding portion provided between the second pixel and the third pixel, and the width of the first light shielding portion and the width of the second light shielding portion are different.
With the teaching of Ota regarding different sizes of the plurality of light-shielding elements, the combination of Zhang and Ota teaches that the light energy reflected and/or refracted through the plurality of light-shielding elements of different sizes (teaching from Ota) would generate different thermal energy distributions on the plurality of polysilicon layers (15, left and right, according to the characteristics of light energy passing through the light-shielding layers over to the adjacent polysilicon layers following the law of Physics) corresponding to the plurality of light-shielding elements (12, left and right) (teaching from Zhang), 
Furthermore, US PGPub # US 2005/0227459 A1 to Takahashi teaches, different thermal energy distributions causing the plurality of polysilicon layers to have different crystal forms ([0086]).
Note: Takahashi teaches in para. [0086] that depending on the film formation temperature, the crystal structure of the formed polysilicon film differs. Thus it can be deduced from this teaching that different thermal energy distributions would cause the plurality of polysilicon layers to have different crystal forms.
Furthermore, the combination of Zhang, Ota and Takahashi teaches, wherein the plurality of light-shielding elements (12, left and right) comprise a first light-shielding element (12, left) and a second light-shielding element (12, right) (Fig. 3; page 4; Zhang Reference), and 
the plurality of polysilicon layers (15, left and right) comprise a first polysilicon layer (15, left) on the first light-shielding element (12, left) and a second polysilicon layer (15, right) on the second light- shielding element (12, right) (Fig. 3; page 4; Zhang Reference); and 

    PNG
    media_image1.png
    409
    1142
    media_image1.png
    Greyscale


crystal form of the first polysilicon layer is different from crystal form of the second polysilicon layer ([0086]; Takahashi Reference).
Furthermore, with the teaching of Zhang regarding first and second light-shielding elements and first and second polysilicon layers, and the fact that the inventors not mentioning about any new or unexpected results with third light-shielding element and third polysilicon layer, there is no patentable significance of having the third light-shielding element and the third polysilicon layer. See MPEP 2144.04 (VI) (B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, with the teaching of Ota regarding different sizes of the second light-shielding element and the first light-shielding -4- element, having the size of the third light-shielding element different than the first light-shielding -4-element is obvious following the same reasoning as stated above.
Furthermore, with the teaching of Takahashi regarding crystal form of the second polysilicon layer and the first polysilicon layer, having crystal form of the third polysilicon layer different from the crystal form of the first polysilicon layer is also obvious following the same reasoning as stated above.
Thus, it can be concurred that the combination of Zhang, Ota and Takahashi teaches the limitations.
However, neither Zhang nor any cited prior art, appear to explicitly disclose, in context, wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 
the crystal form of the first polysilicon layer is a hexagonal crystal form, and 
the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are both tetragonal crystal forms.
Specifically, the aforementioned ‘wherein the size of the first light-shielding element is equal to or less than 5 microns, and 
the size of the second light-shielding element and the size of the third light-shielding element are both greater than 5 microns; and 
the crystal form of the first polysilicon layer is a hexagonal crystal form, and 
the crystal form of the second polysilicon layer and the crystal form of the third polysilicon layer are both tetragonal crystal forms,’ is material to the inventive concept of the application at hand to achieve an Active Matrix Organic Light Emitting Diode (AMOLED) display apparatus with high picture quality, low power consumption, wide 
Dependent claims 6-10 and 16-21 depend, directly or indirectly, on allowable independent claims 1 and 11, respectively. Therefore, claims 6-10 and 16-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/24/2021